UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2012 The following N- Q relates only to the Registrant’s series listed be low and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2012 (Unaudited) Common Stocks98.3% Shares Value ($) Aerospace & Defense.8% Hexcel 18,974 a 430,141 Orbital Sciences 79,300 a 1,094,340 Triumph Group 4,248 252,459 Air Freight & Logistics.7% Echo Global Logistics 53,936 a,b 955,207 Forward Air 16,640 559,437 Airlines.7% Allegiant Travel 20,244 a 1,340,963 US Airways Group 19,016 a,b 202,711 Auto Components.5% Fuel Systems Solutions 19,574 b 344,502 Gentex 40,408 b 707,948 Automobiles.3% Tesla Motors 23,405 a,b Beverages.4% Cott 107,500 a Biotechnology3.4% Alkermes 35,690 a 654,911 Amarin, ADR 37,935 a,b 519,330 Arena Pharmaceuticals 77,210 a,b 697,978 Cepheid 60,563 a,b 2,285,648 Dynavax Technologies 140,343 a,b 548,741 Emergent BioSolutions 64,750 a 953,767 Exact Sciences 24,245 a 240,753 Genomic Health 11,285 a 388,881 Incyte 12,052 a,b 241,161 Isis Pharmaceuticals 58,457 a,b 795,600 Theravance 14,221 a,b 379,274 Building Products.3% USG 29,600 a,b Capital Markets1.2% Affiliated Managers Group 5,980 a 703,368 Financial Engines 62,164 a,b 1,324,093 HFF, Cl. A 36,183 a 481,234 Stifel Financial 9,960 a 325,493 Chemicals2.1% American Vanguard 20,010 588,694 Balchem 33,905 1,236,854 Flotek Industries 37,210 a,b 440,194 Georgia Gulf 14,277 565,940 GSE Holding 2,839 b 23,280 Intrepid Potash 41,100 a 921,873 Sensient Technologies 27,645 991,073 Commercial Banks2.7% Bank of the Ozarks 28,627 918,927 First Commonwealth Financial 122,000 849,120 MetroCorp Bancshares 103,000 a 1,088,710 PrivateBancorp 13,278 216,431 Texas Capital Bancshares 51,723 a 2,380,292 Western Alliance Bancorp 67,983 a 632,922 Commercial Service & Supply4.4% Brink's 40,500 901,530 Healthcare Services Group 66,370 1,405,053 Heritage-Crystal Clean 11,005 a,b 197,980 InnerWorkings 66,405 a,b 800,180 Mobile Mini 45,975 a 786,172 Portfolio Recovery Associates 21,445 a 2,152,006 Ritchie Brothers Auctioneers 51,805 b 966,681 Rollins 86,465 2,012,905 Team 27,715 a 866,648 Communications Equipment1.4% Ciena 19,670 a 268,889 Digi International 67,400 a 696,242 Ixia 36,101 a 535,739 Procera Networks 37,823 a 801,469 Riverbed Technology 41,910 a 837,781 Computers & Peripherals1.7% Fusion-io 50,962 a,b 1,427,955 Stratasys 26,995 a,b 1,745,497 Synaptics 24,050 a,b 731,601 Distributors1.2% LKQ 73,885 a Diversified Consumer Services1.5% Coinstar 15,375 a,b 785,970 Grand Canyon Education 63,793 a 1,347,308 Sotheby's 40,025 1,251,181 Diversified Financial Services.6% MarketAxess Holdings 45,590 Diversified Telecommunications.3% 8x8 40,063 a 237,173 Cogent Communications Group 12,980 254,408 inContact 42,525 a 242,392 Electrical Equipment.6% Acuity Brands 22,690 Electronic Equipment & Instruments2.4% 3D Systems 16,693 a,b 729,651 Cognex 3,730 134,616 FARO Technologies 16,065 a 633,764 InvenSense 14,729 b 185,291 IPG Photonics 19,838 a,b 1,219,839 Maxwell Technologies 37,165 a 282,826 National Instruments 58,512 1,507,269 OSI Systems 6,310 a 467,571 Universal Display 9,050 a,b 365,348 Energy Equipment & Services1.7% Dril-Quip 19,455 a 1,362,628 Hornbeck Offshore Services 14,218 a 552,227 OYO Geospace 1,719 a 157,443 Superior Energy Services 54,475 a 1,131,446 Tesco 63,900 a 649,224 Exchange-Traded Funds1.1% iShares Russell 2000 Index Fund 31,782 b Food & Staples Retailing2.1% Fresh Market 27,952 a 1,613,390 Natural Grocers by Vitamin Cottage 24,215 b 520,138 Susser Holdings 25,635 a 872,103 United Natural Foods 30,245 a 1,738,483 Food Products1.4% Annie's 9,112 b 378,604 Calavo Growers 15,458 b 408,710 J&J Snack Foods 15,497 884,879 Smart Balance 54,614 a 632,977 TreeHouse Foods 17,805 a 924,970 Health Care Technology2.9% athenahealth 24,660 a,b 2,179,205 Greenway Medical Technologies 7,440 b 112,046 HealthStream 28,396 a 807,014 Medidata Solutions 50,210 a 1,761,369 Omnicell 73,000 a 1,048,280 Vocera Communications 27,031 b 761,193 Health Care Equipment & Supplies5.6% Abaxis 26,285 a 984,899 ABIOMED 28,260 a,b 631,046 Cantel Medical 49,781 1,282,359 Cyberonics 11,995 a 598,910 DexCom 71,774 a 954,594 Endologix 42,669 a 510,748 Globus Medical, Cl. A 30,307 482,487 Haemonetics 14,660 a 1,080,002 Hologic 67,900 a 1,332,877 IDEXX Laboratories 10,240 a,b 973,414 Insulet 18,140 a 380,396 Neogen 48,906 a 1,909,290 Novadaq Technologies 30,432 a 241,934 STAAR Surgical 34,973 a 229,073 Thoratec 25,800 a 874,362 Tornier 23,651 a 423,826 Health Care Providers & Services5.9% Air Methods 5,789 a 674,650 Bio-Reference Labs 41,265 a,b 1,077,842 BioScrip 217,400 a 1,847,900 Catamaran 12,240 a 1,066,716 Chemed 24,540 1,620,376 Healthways 38,047 a 398,733 HMS Holdings 58,212 a 2,005,986 IPC The Hospitalist 44,374 a 1,960,887 MEDNAX 18,165 a 1,258,471 MWI Veterinary Supply 15,730 a 1,585,899 Hotels, Restaurants & Leisure3.0% BJ's Restaurants 25,345 a,b 1,040,412 Bloomin' Brands 17,020 220,920 Bravo Brio Restaurant Group 64,375 a 1,040,944 Cheesecake Factory 34,615 1,149,564 Orient-Express Hotels, Cl. A 81,100 a 712,869 Panera Bread, Cl. A 7,910 a 1,225,259 Papa John's International 4,090 a 210,594 Shuffle Master 34,521 a 523,684 Vail Resorts 14,885 b 767,322 Household Durables.5% La-Z-Boy 40,744 a 562,267 Meritage Homes 12,738 a 474,745 SodaStream International 5,095 a,b 196,616 Insurance.3% Stewart Information Services 39,300 b Internet & Catalog Retail.5% Shutterfly 42,500 a,b Internet Software & Services5.5% AOL 16,764 a 564,444 Constant Contact 16,155 a,b 315,830 Cornerstone OnDemand 24,555 a,b 658,320 CoStar Group 15,525 a 1,261,406 DealerTrack Holdings 42,105 a 1,165,887 Demandware 28,273 b 735,098 Liquidity Services 33,974 a,b 1,779,898 LivePerson 32,203 a 531,349 Millennial Media 7,397 b 85,287 OpenTable 25,700 a,b 1,090,965 Rackspace Hosting 13,369 a 801,873 SciQuest 42,943 a 723,590 SPS Commerce 40,151 a 1,403,277 Travelzoo 34,825 a,b 785,652 Yelp 36,142 b 795,124 IT Services1.7% Cardtronics 18,463 a 521,580 Cass Information Systems 17,378 695,468 ExlService Holdings 34,699 a 894,193 Forrester Research 11,155 326,618 MAXIMUS 28,100 1,528,359 Leisure Equipment & Products1.0% Arctic Cat 10,185 a 440,603 Brunswick 20,569 487,280 Callaway Golf 256,100 b 1,472,575 Life Sciences Tools & Services2.7% Illumina 17,400 a,b 732,192 Luminex 26,282 a 508,294 PAREXEL International 103,500 a 2,979,765 Techne 30,580 2,096,871 Machinery4.9% American Railcar Industries 20,292 a 579,134 Barnes Group 35,700 845,019 Chart Industries 39,930 a 2,787,114 Donaldson 25,180 888,602 Manitowoc 22,525 290,122 Middleby 16,081 a 1,851,727 Proto Labs 22,547 b 709,329 RBC Bearings 29,880 a 1,374,181 Tennant 6,115 256,524 Westport Innovations 47,914 a,b 1,687,052 Media.3% Acquity Group, ADR 22,297 235,679 IMAX 13,007 a,b 262,871 Rentrak 12,337 a 215,281 Oil, Gas & Consumable Fuels2.6% Berry Petroleum, Cl. A 10,807 398,130 Bonanza Creek Energy 18,162 365,419 Energy XXI 21,430 704,833 Gulfport Energy 76,199 a 2,004,034 Kodiak Oil & Gas 50,616 a 452,507 Oasis Petroleum 11,026 a,b 323,393 Rosetta Resources 19,996 a 858,628 SM Energy 15,800 746,234 Paper & Forest Products.1% Louisiana-Pacific 8,735 a Personal Products.4% Elizabeth Arden 19,367 a Pharmaceuticals1.4% Auxilium Pharmaceuticals 60,600 a 1,411,980 Jazz Pharmaceuticals 11,465 a 521,772 MAP Pharmaceuticals 14,023 a,b 188,469 Medicines 13,309 a 341,908 Questcor Pharmaceuticals 11,824 a,b 513,635 Salix Pharmaceuticals 7,645 a 336,074 Professional Services.3% Advisory Board 9,051 a 401,231 WageWorks 10,802 184,282 Real Estate Investment Trusts.1% Strategic Hotels & Resorts 22,651 a,c Real Estate Management & Development.7% Howard Hughes 13,558 a 891,981 Zillow 17,257 a,b 718,064 Road & Rail1.1% Genesee & Wyoming, Cl. A 22,154 a 1,408,108 Marten Transport 50,080 883,411 Saia 14,796 a 321,073 Semiconductors & Semiconductor Equipment3.5% Cabot Microelectronics 20,490 681,702 Cavium 11,450 a 369,835 Cirrus Logic 23,446 a 976,995 Cymer 11,410 a 646,947 Mellanox Technologies 9,911 a,b 1,133,719 Power Integrations 24,110 835,170 Semtech 53,465 a 1,310,962 Ultratech 39,799 a 1,312,571 Veeco Instruments 20,540 a,b 704,522 Software11.2% Allot Communications 18,763 a 495,718 Aspen Technology 23,443 a 571,540 Bottomline Technologies 47,475 a 1,065,339 CommVault Systems 16,090 a 811,258 Concur Technologies 36,930 a 2,673,732 Ebix 37,045 b 888,710 Ellie Mae 24,723 a 637,112 Eloqua 17,281 241,761 FactSet Research Systems 9,540 b 880,256 Fortinet 8,074 a 214,042 Infoblox 21,905 b 477,310 Interactive Intelligence Group 39,840 a 1,177,670 Jive Software 13,729 b 207,171 NetSuite 34,966 a,b 1,988,866 Opnet Technologies 23,875 b 745,377 Pegasystems 41,422 b 1,119,637 QLIK Technologies 8,983 a 189,990 SolarWinds 12,280 a 673,926 Sourcefire 18,603 a 965,310 Splunk 4,491 b 154,490 Take-Two Interactive Software 91,500 a 937,875 Tangoe 20,395 a 330,399 Tyler Technologies 47,240 a 1,901,882 Ultimate Software Group 56,404 a 5,594,712 Verint Systems 25,400 a 727,202 Specialty Retail6.2% Cabela's 11,559 a 554,948 Conn's 30,208 a,b 699,617 DSW, Cl. A 7,669 494,804 Five Below 10,638 b 341,905 Francesca's Holdings 14,290 a,b 504,866 GNC Holdings, Cl. A 10,674 414,685 Guidewire Software 11,053 b 315,563 Hibbett Sports 29,276 a 1,699,179 JOS. A. Bank Clothiers 23,512 a 1,132,573 Lithia Motors, Cl. A 18,929 552,916 Lumber Liquidators Holdings 16,562 a,b 772,783 Monro Muffler Brake 26,882 909,956 Pacific Sunwear of California 411,600 a,b 1,004,304 Select Comfort 49,599 a 1,417,043 Sonic Automotive, Cl. A 27,138 b 484,956 Tilly's, Cl. A 20,875 382,847 Ulta Salon Cosmetics & Fragrance 11,265 1,058,910 Vitamin Shoppe 27,715 a 1,485,801 Textiles, Apparel & Luxury Goods.7% Jones Group 38,883 492,648 Movado Group 11,055 388,694 Steven Madden 8,708 a 373,747 Tumi Holdings 19,916 b 419,431 Thrifts & Mortgage Finance.5% Flushing Financial 40,000 609,600 Nationstar Mortgage Holdings 18,781 b 509,341 Trading Companies & Distributors1.2% Beacon Roofing Supply 44,830 a 1,261,516 Textainer Group Holdings 11,425 b 403,531 Titan Machinery 22,165 a 510,903 United Rentals 16,010 a 517,283 Total Common Stocks (cost $193,344,653) Investment of Cash Collateral for Securities Loaned18.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $43,374,435) 43,374,435 d Total Investments (cost $236,719,088) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2012, the value of the fund's securities on loan was $26,308,195 and the value of the collateral held by the fund was $43,438,437, consisting of cash collateral $43,374,435 and U.S. Goverment Agency securities valued at $64,002. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At August 31, 2012, net unrealized appreciation on investments was $32,094,881 of which $37,811,525 related to appreciated investment securities and $5,716,644 related to depreciated investment securities. At August 31,2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 18.9 Software 11.2 Specialty Retail 6.2 Health Care Providers & Services 5.9 Health Care Equipment & Supplies 5.6 Internet Software & Services 5.5 Machinery 4.9 Commercial Service & Supply 4.4 Semiconductors & Semiconductor Equipment 3.5 Biotechnology 3.4 Hotels, Restaurants & Leisure 3.0 Health Care Technology 2.9 Life Sciences Tools & Services 2.7 Commercial Banks 2.7 Oil, Gas & Consumable Fuels 2.6 Electronic Equipment & Instruments 2.4 Chemicals 2.1 Food & Staples Retailing 2.1 Energy Equipment & Services 1.7 Computers & Peripherals 1.7 IT Services 1.7 Diversified Consumer Services 1.5 Food Products 1.4 Pharmaceuticals 1.4 Communications Equipment 1.4 Distributors 1.2 Capital Markets 1.2 Trading Companies & Distributors 1.2 Road & Rail 1.1 Exchange Traded Funds 1.1 Leisure Equipment & Products 1.0 Aerospace & Defense .8 Air Freight & Logistics .7 Airlines .7 Real Estate Management & Development .7 Textiles & Apparel .7 Internet & Catalog Retail .5 Electrical Equipment .6 Diversified Financial Services .6 Thrifts & Mortgage Finance .5 Auto Components .5 Household Durables .5 Beverages .4 Personal Products .4 Media .3 Insurance .3 Building Products .3 Automobiles .3 Diversified Telecommunications .3 Professional Services .3 Paper & Forest Products .1 Real Estate Investment Trusts .1 † Based on net assets. The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 217,542,629 - - Equity Securities - Foreign+ 5,318,750 - - Exchange Traded Funds 2,578,155 - - Mutual Funds 43,374,435 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
